Citation Nr: 1760772	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-07 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to October 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C. § 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2012, the Veteran filed a formal claim seeking entitlement to a total disability rating due to unemployability.  He asserts that his service-connected ischemic heart disease, as well as incompetency, prevent him from securing or following a substantial gainful occupation.  See VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability dated August 2012.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16 (b).

The Veteran's service-connected disabilities are as follows: ischemic heart disease, rated 60 percent disabling since October 18, 2011; tinnitus, rated 10 percent disabling since January 19, 2000; and bilateral high frequency hearing loss, residuals of appendectomy, and scarring, all of which are rated noncompensable (zero percent disabling) throughout the appeal period.  

Given the foregoing, the Board finds the Veteran has met the schedular requirement for TDIU during the appeal period, i.e., since August 2012.  See 38 C.F.R. §§ 4.16 (a).

Next, the Board must determine whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the evidence does not support a conclusion that the Veteran is incapable of securing or following a substantially gainful occupation due to his service-connected disabilities.  

The record reflects that the Veteran completed high school but has not received any additional education or training.  Nevertheless, the evidence reflects that the Veteran held various jobs after discharge from service, including working as a car salesman, driving a delivery van, a truck driver, and as a grocery store clerk from August 2004 until he stopped working in October 2006.  See January 1974 VA examination report; October 2000 private treatment record from Kneibert Clinic; September 2003 private treatment record from Southwest Missouri Hospital; August 2012 VA Form 21-8940.  

The evidence of record reflects that the Veteran has had a varied employment history since discharge from service.  However, the medical evidence of record does not reflect that his service-connected disabilities have or would likely prevent him from performing the physical and mental acts required for some form of gainful employment.  

There is no indication or allegation that the Veteran's service-connected residuals of appendectomy or scarring disabilities result in any pain, problems or other limitations.  The Veteran has reported that his service-connected hearing loss and tinnitus disabilities result in him having difficulty hearing conversations, particularly in group situations or with background noise, and VA physicians have noted that his hearing loss and tinnitus disabilities, indeed, impact his ordinary conditions of daily life.  See VA examination reports dated March 200 and March 2012.  However, VA physicians have noted that, despite the limitations caused by his hearing impairments, the Veteran's hearing loss and tinnitus disabilities do not prevent him from obtaining or holding employment.  See Id.  

As noted, the Veteran has specifically alleged that his service-connected ischemic heart disease prevents him from securing employment.  The evidence shows the Veteran's heart disease requires continuous medication, and the physician who conducted the July 2013 VA heart examination noted that the Veteran's heart condition impacts his ability to work.  Nevertheless, the VA physicians who conducted the April 2012 and July 2013 VA examinations stated that his ischemic heart disease does not prevent sedentary or light employment and the other evidence of record, inclusive of VA and private treatment records, do not show that his heart condition results in any functional limitation that would prevent him from performing the mental or physical acts required to perform gainful employment.  See e.g., VA examination reports dated April 2012 and July 2013.  

In evaluating this claim, the Board notes that the medical evidence clearly shows that the Veteran's service-connected hearing loss, tinnitus, and ischemic heart disease disabilities impact his daily life, in that they cause difficulty hearing and require continuous medication, the preponderance of the medical evidence of record does not reflect that his service-connected disabilities, alone, have or would likely preclude him from securing or following substantial gainful employment.  

In this regard, the Board notes that the Veteran has submitted a statement from a registered nurse who works at VA and asserts that the Veteran has been unemployable since 2003 due to his arteriosclerotic heart disease and is unable to work at any job as a result of his disability.  See January 2014 VA treatment record from D.H., APRN-B.C.  The statement from Nurse D.H. is considered competent evidence; however, the Board finds probative that Nurse D.H. did not provide a rationale in support of her conclusion or identify the evidence showing which symptoms of the Veteran's cardiac disability or functional limitation caused thereby which have or would likely prevent him from working.  Instead, Nurse D.H. provided a bare conclusion without explaining the reasons for her conclusion or identifying the evidence that supports her conclusion, which is unpersuasive given the other evidence of record which does not identify any cardiac symptoms or functional limitations which would prevent him from performing light or sedentary employment.  

The Board acknowledges that the evidence of record shows the Veteran requires the assistance of his family to pay bills and leave home and that he has endorsed having problems with short-term memory; however, the evidence reflects that his limitations in this regard are a result of non-service-connected conditions, such as dementia, weakness and poor balance.  See May 2011 statement from Dr. Turner; Examinations for Housebound Status or Permanent Need for Aid and Assistance dated July 2011 and December 2015; see also November 2015 VA treatment record.  

In his August 2012 formal claim for TDIU, the Veteran asserted that he is unable to work because he is incompetent and, in this regard, the evidence reflects that VA has deemed the Veteran incompetent.  See July 2012 rating decision.  However, VA's determination as to the Veteran's competency is limited to his ability to handle the disbursement of his VA payments and resulted in the appointment of his daughter as his fiduciary but does not represent a finding that his incompetency is service-connected, i.e., related to an event, disease, or injury during military service, or otherwise caused by a service-connected disability.  

Based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, have prevented him from securing and maintaining substantially gainful employment at any point during the appeal period.  Instead, the preponderance of the evidence reflects that the Veteran's difficulty with daily and likely occupational functioning is due to conditions for which service connection has not been established.  

Under these circumstances, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to a TDIU is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


